REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Reference submitted on June 13, 2022, i.e. the Korean publication 10-2010-0029122, fails to teach/report a carbon nanotube aggregate comprising a non-aligned portion having a thickness of 1 to 20 m and the ratio of the thickness of the non-aligned portion to the entire aggregate thickness is from 0.1 to 40%, as required in the instant claims.  The method of forming the carbon nanotube taught in the reference comprises heating acetylene (carbon source) at 750oC in nitrogen gas (page 6 of the translation) which method is materially different from the method of the claimed invention which comprises heating a carbon source in a mixed gas of helium and hydrogen at 765oC.  As described in the instant specification, the mixed gas of helium and hydrogen controls the formation of the non-aligned portion.  The prior art reference does not teach this mixed gas nor is concerned with the formation of a non-aligned portion in the carbon nanotube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
June 16, 2022